Exhibit 10.1

8POINT3 ENERGY PARTNERS LP

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of June 18,
2015 (the “Effective Date”), by and among 8point3 Energy Partners LP, a Delaware
limited partnership (the “Partnership”), 8point3 General Partner, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “Company”) and [            ] (“Indemnitee”).

RECITALS

A. Indemnitee is either a member of the board of directors of the Company (the
“Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company and the Partnership.

B. The Amended and Restated Agreement of Limited Partnership of 8point3 Energy
Partners LP (the “Partnership Agreement”) and Amended and Restated Limited
Liability Company Agreement of 8point3 General Partner, LLC (the “LLC
Agreement”) provide for the indemnification of the directors, officers,
employees and other agents of the Company, including persons serving at the
request or for the convenience of, or otherwise benefiting, the Company in such
capacities with other Enterprises (as hereinafter defined), as authorized by the
Delaware Limited Liability Company Act, as amended (the “LLC Act”) and the
Delaware Revised Uniform Limited Partnership Act, as amended (the “Partnership
Act” and together with the LLC Act, the “Delaware Acts”). The Delaware Acts,
Partnership Agreement and LLC Agreement, by their non-exclusive nature, permit
contracts between the Company and its directors, officers, employees and other
agents with respect to indemnification of such persons.

C. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee be
indemnified as herein provided, and in order to induce Indemnitee to serve or to
continue to serve as a director, officer, or employee of the Company, the
Company has determined and agreed to enter into this Agreement with Indemnitee.

D. It is intended that Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve (a) as a director or an
officer of the Company, or both, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Certificate of Formation of 8point3 General Partner, LLC (“Certificate of
Formation”) and LLC Agreement, and until such time as Indemnitee resigns or
fails to stand for election or is removed from Indemnitee’s position, or (b) as
an Agent of the Company. Indemnitee may from time to time also perform other
services at the request or for the convenience of, or otherwise benefiting, the
Company. Indemnitee may at any time and for any reason resign or be removed from
such position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in any such position.

2. Indemnification. Subject to the limitations set forth herein and in Section 6
hereof, the Company and the Partnership hereby agree to indemnify Indemnitee as
follows:

(a) Except as otherwise specifically provided herein, the Company and the
Partnership, jointly and severally, shall, with respect to any Proceeding (as
hereinafter defined) associated with Indemnitee’s being an Agent of the Company,
indemnify Indemnitee to the fullest extent permitted by applicable law, the
Partnership Agreement and

 

1



--------------------------------------------------------------------------------

the LLC Agreement in effect on the date hereof. The Company’s and the
Partnership’s indemnification obligations set forth in this Agreement shall
apply (i) in respect of Indemnitee’s past, present and future service as an
Agent of the Company and (ii) regardless of whether Indemnitee is serving as an
Agent of the Company at the time any such Expenses (as hereinafter defined) or
Liabilities (as hereinafter defined) are incurred.

For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include but not be limited to, the fullest
extent permitted by any provision of the Delaware Acts or the corresponding
provisions of any successor statutes. To the extent that a change in the
Delaware Acts or other applicable law, the Partnership Agreement or the LLC
Agreement, whether by amendment, statute or judicial decision, (1) permits
greater indemnification, contribution or advancement of Expenses than would be
afforded currently under the Partnership Agreement, LLC Agreement or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change or (2) limits
rights with respect to indemnification, contribution or advancement of Expenses,
it is the intent of the parties hereto that the rights with respect to
indemnification, contribution or advancement of Expenses in effect prior to such
change shall remain in full force and effect to the extent permitted by
applicable law.

(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee by reason of being an Agent of the Company is a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

(c) The right to indemnification conferred herein and in the Partnership
Agreement and LLC Agreement shall be presumed to have been relied upon by
Indemnitee in serving or continuing to serve the Company as an Agent and shall
be enforceable as a contract right.

3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Company and the Partnership to Indemnitee within twenty
(20) days after the receipt by the Company of a written request for an advance
of Expenses, whether prior to or after final disposition of a Proceeding (except
to the extent that there has been a Final Adverse Determination (as hereinafter
defined) that Indemnitee is not entitled to be indemnified for such Expenses),
including, without limitation, any Proceeding brought by or in the right of the
Company or the Partnership. Advances shall be unsecured and interest free.
Advances shall include any and all reasonable Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed. The written request for an advancement of any and all Expenses under
this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee undertakes
to repay such advanced amounts if it shall ultimately be determined by a Final
Adverse Determination that Indemnitee is not entitled to be indemnified by the
Company or the Partnership. Indemnitee shall not be required to reimburse the
Company or the Partnership for any advances pursuant to Section 3 until a Final
Adverse Determination is made with respect to Indemnitee’s entitlement to
indemnification. Advances shall be made without regard to Indemnitee’s ability
to repay such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. In the event that
the Company or the Partnership shall breach its obligation to advance Expenses
under this Section 3, the parties hereto agree that Indemnitee’s remedies
available at law would not be adequate and that Indemnitee would be entitled to
specific performance.

4. Presumptions and Effect of Certain Proceedings.

(a) Upon making a request for indemnification, except as required by applicable
law, Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company and the Partnership shall have the burden of proof to
overcome that presumption in reaching any contrary determination. Neither the
failure of any person, persons or entity to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by any person, persons or
entity that Indemnitee has not met such applicable

 

2



--------------------------------------------------------------------------------

standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct. The termination
of any Proceeding by judgment, order, settlement, arbitration award or
conviction, or upon a plea of nolo contendere or its equivalent shall not of
itself (except as otherwise expressly provided in this Agreement) adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company and the
Partnership or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

(b) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is in good faith reliance on
the records or books of account of any Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of such
Enterprise in the course of their duties, or on the advice of legal counsel for
such Enterprise or on information or records given or reports made to such
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by such Enterprise. The provisions of this Section 4(b)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

(c) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

5. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
may submit Indemnitee’s claim(s) for indemnification from time to time and at
such time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion not
to exceed five (5) years after the date of any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent or other disposition or partial disposition of any
Proceeding or any other event that could enable the Company and the Partnership
to determine Indemnitee’s entitlement to indemnification or final determination
(a “Disposition”), whichever is the later date for which Indemnitee requests
indemnification. The Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made as soon as is
reasonably practicable (but in any event not later than thirty (30) days) after
the later of (i) the Company’s receipt of Indemnitee’s written request for such
indemnification or (ii) the selection of Independent Legal Counsel, if any,
pursuant to Section 5(b) hereof; provided that any request for indemnification
for Liabilities shall be made after a Disposition thereof in a Proceeding. If it
is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination. If the
person or persons so empowered to make a determination shall have failed to make
the requested determination within such 30-day period after any Disposition, the
requisite determination that Indemnitee is entitled to indemnification shall be
deemed to have been made absent a prohibition of such indemnification under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation or information relating thereto.

(b) The Company shall be entitled to select the method by which Indemnitee’s
entitlement to indemnification will be determined; provided, however, that if
there is a Change in Control of the Company, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification, which determination shall be made in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee.
Indemnitee’s entitlement to indemnification shall be determined by one of the
following methods which shall be at the election of the Board of Directors:

(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

 

3



--------------------------------------------------------------------------------

(ii) by a committee of Disinterested Directors designated by majority vote of
the Disinterested Directors, even though less than a quorum; or

(iii) if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by Independent Legal Counsel, whose determination shall be
made in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee.

6. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, neither the Company nor the Partnership shall be
obligated under this Agreement to make any payment to Indemnitee with respect to
any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy or other indemnity provision, or is made to Indemnitee by the
Company, the Partnership or other Enterprise otherwise than pursuant to this
Agreement. Notwithstanding the availability of such insurance, Indemnitee also
may claim indemnification from the Company and the Partnership pursuant to this
Agreement by assigning to the Company or the Partnership any claims under such
insurance to the extent Indemnitee is paid by the Company or the Partnership;

(b) For Liabilities in connection with Proceedings settled without the Company’s
consent, which consent, however, shall not be unreasonably withheld;

(c) For (i) an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company or the Partnership within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of any state statutory or common law or (ii) any
reimbursement of the Company or the Partnership by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company or the Partnership, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company or the Partnership of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee; or

(e) Prior to a Change in Control, in connection with a Proceeding (or any part
of any Proceeding) commenced by Indemnitee against the Company or the
Partnership, or their respective directors, officers, employees or other
indemnitees (other than a Proceeding commenced by Indemnitee to enforce
Indemnitee’s rights under this Agreement or any cross claim or counterclaim
asserted by the Indemnitee) unless (i) the commencement of such Proceeding (or
any part of any Proceeding) was authorized by the Board of Directors or (ii) the
Company or the Partnership provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Company or the Partnership under applicable
law.

7. Fees and Expenses of Independent Legal Counsel. The Company and the
Partnership agree to pay the reasonable fees and expenses of Independent Legal
Counsel should such Independent Legal Counsel be retained to make a
determination of Indemnitee’s entitlement to indemnification pursuant to
Section 5(b) hereof, and to fully indemnify such Independent Legal Counsel
against any and all expenses and losses incurred by it arising out of or
relating to this Agreement or its engagement pursuant hereto.

8. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 5 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, (iv) the Company fails to maintain the Policies required under
Section 10 hereof or (v) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware (the “Delaware Court”) of the remedy sought.
Alternatively, unless court approval is required by law for the indemnification
sought by Indemnitee, Indemnitee at Indemnitee’s option may seek an award in

 

4



--------------------------------------------------------------------------------

arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association now in effect, which
award is to be made within thirty (30) days following the filing of the demand
for arbitration. Neither the Company nor the Partnership shall oppose
Indemnitee’s right to seek any such adjudication or arbitration award. In any
such proceeding or arbitration, Indemnitee shall be presumed to be entitled to
indemnification and advancement of Expenses under this Agreement and the Company
and the Partnership shall have the burden of proof to overcome that presumption.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof or otherwise pursuant to the terms of this
Agreement, the Company and the Partnership shall be bound by such determination
in the absence of a misrepresentation or omission of a material fact by
Indemnitee in connection with such determination.

(d) The Company and the Partnership shall be precluded from asserting that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable. The Company and the Partnership shall stipulate in any such court
or before any such arbitrator that each is bound by all of the provisions of
this Agreement and is precluded from making any assertion to the contrary.

(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for (i) indemnification under, seeking enforcement of or to recover
damages for breach of this Agreement or (ii) recovery or advances under any
insurance Policies (as hereinafter defined) maintained by the Company, in each
case, shall be borne by the Company when and as incurred by Indemnitee
irrespective of any Final Adverse Determination that Indemnitee is not entitled
to indemnification, contribution advancement or insurance recovery, as the case
may be.

9. Partial Indemnification. Notwithstanding any other provisions of this
Agreement, to the fullest extent permitted by applicable law, if Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
or the Partnership for some or a portion of the Liabilities or Expenses actually
and reasonably incurred in connection with any action, suit or proceeding
(including an action, suit or proceeding brought by or on behalf of the Company
or the Partnership), but not, however, for all of the total amount thereof, the
Company and the Partnership shall nevertheless, jointly and severally, indemnify
Indemnitee for the portion of such Liabilities and Expenses actually and
reasonably incurred to which Indemnitee is entitled. If Indemnitee is not wholly
successful in such Proceeding, but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company and the Partnership shall, to the fullest extent permitted by
applicable law, jointly and severally, indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf
incurred in connection with each successfully resolved claim, issue or matter.
For purposes of this Section 9 and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

10. Maintenance of Insurance.

(a) The Company shall obtain and maintain in effect for the benefit of
Indemnitee until the end of the Indemnification Period (as hereinafter defined)
policies of insurance with insurance companies that permit resolution of all
disputes in the United States and rated “A-” or higher by A.M. Best Company to
provide Indemnitee with coverage for losses from wrongful acts and omissions and
to ensure the Company’s performance of its indemnification obligations under
this Agreement (collectively, the “Policies”). The Policies shall be
non-cancelable and non-rescindable and provide Indemnitee with rights and
benefits that are at least as favorable as those provided to Indemnitee under
the Company’s directors and officers insurance policies existing on the
Effective Date. Indemnitee shall be covered by the Policies in accordance with
their terms, with such coverage primary to any other coverage Indemnitee may
have for the Company’s and the Partnership’s obligations to Indemnitee under
this Agreement. In all such Policies, Indemnitee shall be afforded rights and
benefits at least as favorable as those accorded to the most favorably insured
of the Company’s directors and officers. Upon request by Indemnitee, the Company
shall provide copies of all Policies obtained and maintained in accordance with
this Section 10. The Company shall promptly notify Indemnitee of any changes in
such insurance coverage.

 

5



--------------------------------------------------------------------------------

(b) At the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all commercially
reasonable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company or the Partnership
under this Agreement.

(c) As used herein, the following terms shall have the following meanings:

(i) “Indemnification Period” shall mean the period for which Indemnitee may have
any liability or potential liability by virtue of serving as a director or
officer of the Company, or both, or as an Agent of the Company, including,
without limitation, the final termination of all pending Proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any Proceeding commenced by Indemnitee pursuant to
Section 8 hereof relating thereto.

(ii) “Disinterested Director” means a member of the Company’s Board of Directors
who (i) was not designated for such position by First Solar, Inc., SunPower
Corporation, or their respective affiliates (other than the Company) and (ii) is
not an officer of First Solar, Inc., SunPower Corporation or any of their
respective affiliates (other than the Company).

11. Modification, Amendment, Waiver, Termination and Cancellation.

(a) No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by all of the parties
hereto.

(b) No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Unless otherwise
expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

12. Subrogation and Contribution.

(a) In the event of payment under this Agreement, the Company and the
Partnership shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company and the Partnership
effectively to bring suit to enforce such rights.

(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company and the Partnership, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company, the Partnership
and Indemnitee as a result of the event(s) and transaction(s) giving rise to
such Proceeding; and (ii) the relative fault of the Company and the Partnership
(and their respective directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and transaction(s).

 

6



--------------------------------------------------------------------------------

13. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission to so
notify the Company will not relieve the Company or the Partnership from any
liability that it may have to Indemnitee if such omission does not prejudice the
respective rights of the Company and the Partnership. If such omission does
prejudice the Company’s or the Partnership’s rights, the Company or the
Partnership, as the case may be, will be relieved from liability only to the
extent of such prejudice. Notwithstanding the foregoing, such omission will not
relieve the Company or the Partnership from any liability that it may have to
Indemnitee otherwise than under this Agreement. With respect to any Proceeding
as to which Indemnitee notifies the Company of the commencement thereof:

(a) The Company and the Partnership will be entitled to participate therein at
their own expense; and

(b) The Company and the Partnership jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that neither the
Company nor the Partnership shall not be entitled to assume the defense of any
Proceeding if there has been a Change in Control or if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company or the Partnership, on the one hand, and Indemnitee, on the other, with
respect to such Proceeding. After notice from the Company or the Partnership to
Indemnitee of its election to assume the defense thereof, the Company or the
Partnership, as the case may be, will not be liable to Indemnitee under this
Agreement for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof, other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company or the Partnership of its assumption of
the defense thereof shall be at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Company
or the Partnership, as the case may be;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company or the Partnership, as the case may be, may not adequately represent
Indemnitee due to, among other things, actual or potential differing interests;
or

(iii) the Company or the Partnership, as the case may be, shall not in fact have
employed counsel to assume the defense in such Proceeding or shall not in fact
have assumed such defense and be acting in connection therewith with reasonable
diligence; in each of which cases the fees and expenses of such counsel shall be
at the expense of the Company or the Partnership, as the case may be.

(c) Neither the Company nor the Partnership shall settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent; provided, however, that Indemnitee will not
unreasonably withhold Indemnitee’s consent to any proposed settlement.

14. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) delivered by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt:

(i) If to Indemnitee, to the address or facsimile number set forth on the
signature page hereto.

(ii) If to the Company or the Partnership, to:

8point3 General Partner, LLC

c/o First Solar, Inc.

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Attn: General Counsel – Americas

 

7



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the Company
or the Partnership or to the Company or the Partnership by Indemnitee, as the
case may be.

15. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Partnership Agreement or the LLC Agreement, or any
agreements, vote of partners or members, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the right currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

16. Certain Definitions.

(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager, trustee, board of directors’ committee member or other official of the
Company, a subsidiary or an affiliate of the Company or any other Enterprise of
which Indemnitee is or was serving at the request of, for the convenience of, or
otherwise to benefit the Company or a subsidiary of the Company.

(b) “Change in Control” shall mean the occurrence of any of the following:

(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities;

(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (A) had been directors of the Company on the “look-back date” (as defined
below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);

(iv) The members of the Company approve a merger or consolidation of the Company
with any other corporation, if such merger or consolidation would result in the
voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) fifty percent (50%) or less of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

(v) The members of the Company approve (A) a plan of complete liquidation of the
Company or (B) an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (1) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the
Company, (2) a corporation owned directly or indirectly by the members of the
Company in substantially the same proportions as their ownership of their
membership interests in the Company, (3) any person who is ordinarily engaged in
business as an underwriter or initial purchaser of securities and has acquired
such securities in a bona fide firm commitment offering pursuant to an agreement
with the Company, whether pursuant to an offering registered under the
Securities Act of 1933, as amended, or an exemption therefrom, (4) a “clearing
agency” (as defined in Section 3(a)(23) of the Exchange Act) and has acquired
such securities solely as result of such status and (5) Total, any of its
subsidiaries or affiliates or its parent company.

 

8



--------------------------------------------------------------------------------

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the Effective Date and (y) the date twenty-four (24) months prior
to the date of the event that may constitute a “Change in Control.”

Any other provision of this Section 16(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the members of
the Company immediately following such transaction in substantially the same
proportions as their ownership of the Company’s membership interests immediately
preceding such transaction; and provided, further, that the surviving
corporation expressly assumes this Agreement.

(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to or otherwise involved in the Proceeding in respect of which
indemnification is being sought by Indemnitee.

(d) “Enterprise” shall mean any of the Company’s subsidiaries or affiliates and
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other organization.

(e) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company, the Partnership or any third party) actually and reasonably incurred in
connection with (i) the investigation, prosecution, defense, preparation for the
prosecution or defense, settlement or appeal (including the premium, security
for, and other costs relating to any cost bond, supersedeas bond, or other
appeal bond or its equivalent) of, being or preparing to be a witness in, or
otherwise participating in a Proceeding or (ii) establishing or enforcing a
right to indemnification under this Agreement, applicable law or otherwise;
provided, however, that “Expenses” shall not include any Liabilities.

(f) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (i) a final adjudication in the Delaware Court or
decision of an arbitrator pursuant to Section 8(a) hereof shall have denied
Indemnitee’s right to indemnification hereunder (as to which all rights of
appeal therefrom have been exhausted or lapsed) or (ii) Indemnitee shall have
failed to file a complaint in a Delaware court or seek an arbitrator’s award
pursuant to Section 8(a) hereof for a period of one hundred twenty (120) days
after the determination made pursuant to Section 5 hereof.

(g) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and not objected to by Indemnitee or, if there has been
a Change in Control, selected by Indemnitee and not objected to by the Company
or the Partnership that neither is presently nor in the past five (5) years has
been retained to represent: (i) the Company, the Partnership or any of their
respective subsidiaries or affiliates, or Indemnitee or any Enterprise of which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such an Enterprise, in any material matter, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing the Company,
the Partnership or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement. After the selection of such Independent
Legal Counsel, the Company or Indemnitee, as the case may be, shall promptly
give written notice to Indemnitee or the Company, as the case may be. In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that such counsel does not meet the independence requirements defined in
this Subsection (g), and the objection shall set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
person so selected shall act as Independent Legal Counsel. If such written
objection is so made and substantiated, the Independent Legal Counsel so
selected may not serve as Independent Legal Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction has determined that
such objection is without merit. If, within twenty (20) days

 

9



--------------------------------------------------------------------------------

after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 5(a) hereof and the final disposition of the
Proceeding, no Independent Legal Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Legal Counsel and
for the appointment as Independent Legal Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Legal Counsel under Section 5(b) hereof. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 8
hereof, the Independent Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(h) “Liabilities” shall mean any losses or liabilities of any type whatsoever
including, but not limited to, any judgments, fines, ERISA excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
Proceeding.

(i) “Proceeding” shall mean any threatened, pending or completed action, claim,
counterclaim, cross claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, including
any appeal therefrom, and whether instituted by or on behalf of the Company, the
Partnership or any other party, or any inquiry or investigation that Indemnitee
in good faith believes might lead to the institution of any such action, suit or
other proceeding hereinabove listed in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise, in each
case that is associated with Indemnitee’s being an Agent of the Company, or by
reason of any action taken (or failure to act) by the Indemnitee or of any
action (or failure to act) on the Indemnitee’s part while serving as an Agent of
the Company.

(j) For the purposes of this Agreement:

References to “Company” shall include, in addition to the resulting or surviving
entity, any constituent entity (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was an Agent of such
constituent entity or is or was serving at the request or for the convenience
of, or otherwise benefiting, such constituent entity as an Agent of another
Enterprise, then Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving entity
as Indemnitee would have with respect to such constituent entity if its separate
existence had continued.

References to “serving at the request or for the convenience of, or otherwise
benefiting, the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

References to “including” shall mean “including, without limitation,” regardless
of whether the words “without limitation” actually appear, references to the
words “herein,” “hereof” and “hereunder” and other words of similar import shall
refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection or other subdivision.

17. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company or the Partnership),
spouses, heirs, executors, administrators, legatees and personal and legal
representatives. The Company and the Partnership shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all, or a substantial part of the business or
assets of the Company or the Partnership, as the case may be, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the manner and to the same

 

10



--------------------------------------------------------------------------------

extent that the Company or the Partnership, as the case may be, would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect during the Indemnification Period, regardless of whether
Indemnitee continues to serve as an Agent.

18. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby;

(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and

(c) to the fullest extent legally possible, the provisions of this Agreement
(including each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent of any provision held invalid, illegal or unenforceable.

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
its conflict of laws rules.

20. Consent to Jurisdiction. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 8 hereof, the Company, the Partnership and
Indemnitee each irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

21. Entire Agreement. This Agreement represents the entire agreement among the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 15 hereof.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Partnership have each caused this
Agreement to be executed by a duly authorized officer and Indemnitee has
executed this Agreement as of the date first above written.

 

8POINT3 GENERAL PARTNER, LLC a Delaware limited liability company By:

 

Printed Name:

 

Title:

 

8POINT3 ENERGY PARTNERS LP a Delaware limited partnership By: 8point3 General
Partner, LLC its general partner

By:

 

Printed Name:

 

Title:

 

INDEMNITEE

Signature:

 

Printed Name:

 

Address:

 

 

Telephone:

 

Facsimile:

 

E-mail:

 

 

12